MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                             FILED
regarded as precedent or cited before any                                    Jul 08 2019, 10:03 am
court except for the purpose of establishing
the defense of res judicata, collateral                                           CLERK
                                                                              Indiana Supreme Court
                                                                                 Court of Appeals
estoppel, or the law of the case.                                                  and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Suzy St. John                                             Curtis T. Hill, Jr.
Indianapolis, Indiana                                     Attorney General of Indiana

                                                          Abigail R. Recker
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana


                                            IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Involuntary                          July 8, 2019
Termination of the Parent-Child                           Court of Appeals Case No.
Relationship of:                                          19A-JT-19
D.S. (Minor Child) and K.W.                               Appeal from the Marion Superior
(Mother),                                                 Court Juvenile Division
                                                          The Honorable Marilyn Moores,
Appellant-Respondent,
                                                          Judge
        v.                                                The Honorable Larry Bradley,
                                                          Magistrate
Indiana Department of Child                               Trial Court Cause No.
Services,                                                 49D09-1806-JT-731
Appellee-Petitioner,

and




Court of Appeals of Indiana | Memorandum Decision 19A-JT-19 | July 8, 2019                            Page 1 of 21
      Child Advocates, Inc.,

      Guardian Ad Litem.




      Altice, Judge.


                                                Case Summary


[1]   K.W. (Mother) appeals the involuntary termination of her parental rights to her

      son, D.S. (Child). Mother presents two issues for our review, which we restate

      as:


              1.       Did the trial court abuse its discretion in not allowing the
                       admission of Mother’s proffered exhibits?


              2.       Is the evidence sufficient to support the termination of
                       Mother’s parental rights?


[2]   We affirm.


                                        Facts & Procedural History


[3]   Mother has three children, Child (born June 10, 2016) and his two half-sisters,

      B.W. (born September 4, 2013) and A.W. (born November 11, 2014)



      Court of Appeals of Indiana | Memorandum Decision 19A-JT-19 | July 8, 2019      Page 2 of 21
      (collectively, the Children). 1 On August 4, 2016, the Children were removed

      from Mother’s care 2 due to allegations of neglect and substance abuse. 3 On

      August 8, 2016, DCS filed a Child in Need of Services (CHINS) petition

      alleging that Mother failed to provide a home that was free from substance

      abuse and that when the Children were observed they “had on dirty clothing,

      had soiled diapers, had unkempt hair, and appeared to be hungry.” 4 Exhibits at

      22. Mother subsequently admitted to the allegations in the CHINS petition.

      The court took Mother’s admission under advisement until paternity could be

      established.


[4]   Initially, the Children were placed with their maternal aunt and uncle.

      Approximately a month later, the Children were removed due to safety

      concerns and placed with another maternal aunt. In October 2016, placement

      changed again because the aunt’s boyfriend no longer wanted the Children in

      the home. Thereafter, B.W. and A.W. were placed together in a foster home.

      Child, who was then four months old, was placed in a separate, pre-adoptive

      foster home where he has remained. When first placed in the foster home,

      Child was “withdrawn” and “[s]lept non-stop.” Transcript Vol. II at 13. He did




      1
          B.W. and A.W. share the same father. They are not part of this appeal.
      2
        The events that led to intervention by the Department of Child Services (DCS) are not clear from the
      record.
      3
       Mother initially denied any drug use, but she tested positive for methamphetamine, amphetamine, and
      marijuana.
      4
       It was later revealed that Child’s father had sexually molested B.W. and A.W. and that Mother knew of the
      molestation.

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-19 | July 8, 2019                       Page 3 of 21
      not have an interest in eating and did not interact appropriately for his age.

      Child’s behaviors improved within a week to ten days of being placed in the

      foster home.


[5]   On April 3, 2017, the court held a factfinding hearing and adjudicated Child a

      CHINS. On May 1, 2017, the court entered its dispositional decree and

      parental participation order requiring Mother to complete home-based therapy,

      home-based case management, a parenting assessment and follow all

      recommendations, and a psychological evaluation and follow all

      recommendations.


[6]   Since the commencement of the CHINS proceedings, Mother has remained

      clean from drugs, and DCS no longer has concerns related to substance abuse.

      Mother also completed the court-ordered services and regularly visited Child.

      Despite the fact that Mother engaged in the services to reunite her with Child,

      DCS remained concerned that Mother is unable to successfully parent Child

      and meet his needs without the assistance of service providers. Thus, on March

      5, 2018, DCS requested that the permanency plan for Child be changed to

      adoption. On July 9, 2018, DCS filed its petition to terminate Mother’s

      parental rights. A factfinding hearing was held on November 27, 2018.


[7]   At the hearing, the court heard from several service providers. Octavia Lee,

      who was assigned as Mother’s family case manager (FCM) in July 2018,

      testified that she had reviewed Mother’s file. FCM Lee explained that Mother

      had not remedied certain conditions giving rise to the CHINS as shown by the


      Court of Appeals of Indiana | Memorandum Decision 19A-JT-19 | July 8, 2019   Page 4 of 21
      fact that after numerous referrals Mother had not made any progress in terms of

      her ability to parent Child. FCM Lee noted that Mother continues to struggle

      with parenting Child even after the Children were separated for visitation

      purposes so Mother would visit with only one child at a time. She explained

      her concern for Child’s safety:


              If [Child] was returned to [Mother]’s care, I would be concerned
              that his needs would not be meet [sic] due to DCS not being
              involved with the service providers and the reminders and the
              prompts needed to meet his needs as he continues to grow and
              get older. . . . [I]t’s not a safe environment for [C]hild to return
              to.


      Id. at 82. FCM Lee did not believe that Mother should be given additional time

      considering that she had shown no progress in two years and that Child needed

      permanency. She believed that termination of Mother’s parental rights was in

      Child’s best interests.


[8]   Tenea Robinson, a visitation supervisor with Miracle Works, supervised

      Mother’s visits with the Children from May 2017 through May 2018. Initially,

      Mother visited the Children two to three times a week and eventually, her visits

      were increased to every day, Monday through Friday. With the increased

      visitation, Child began exhibiting behaviors that were out of the norm,

      including biting, hitting, kicking, and throwing things. Child’s foster mother

      testified that Child “was coming home from those visits just almost . . .

      inconsolable and he didn’t want to sit down for dinner. He was just a different

      kid during that time.” Id. at 17. Mother’s visits were reduced, after which

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-19 | July 8, 2019     Page 5 of 21
       Child’s foster mother noted that Child “was just back to his old sweet self” at

       home and at daycare. Id.


[9]    Over the course of a year, Robinson worked with Mother on setting parenting

       goals, including feeding the Children appropriate meals, being able to control

       unruly behaviors displayed by the Children, and giving the Children boundaries

       and having them respect those boundaries. Robinson also tried to help Mother

       with understanding when and how to discipline the Children. Despite her

       efforts, Mother continued to struggle with parenting, controlling the Children,

       and meeting their needs without repeated reminders and redirection during her

       visits. Robinson was concerned about Mother’s lack of supervision of Child,

       who aged from an infant to a young toddler, when she was interacting with

       B.W. and A.W. during the visits when all of the Children were present.


[10]   Robinson eventually created a chart as a visual aid for Mother to remind her of

       the things she needed to do to parent the Children during her visits with them.

       Robinson believed the chart was necessary because Mother “wasn’t fully

       grasping the concept of parenting [the Children] correctly” and that it might

       help Mother “do things more independently.” Id. at 41. Most of what they

       worked on “came down to safety and discipline.” Id. at 48.


[11]   From around October 5 through November 17, 2017, Mother was permitted to

       have unsupervised visits. During one visit, Robinson stopped in and was

       concerned whether the Children had eaten. Mother could not remember if she

       fed them, but then said she fed them breadsticks. During another visit


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-19 | July 8, 2019   Page 6 of 21
       Robinson noted that there was an unidentified man present. Robinson was

       concerned because around this same time allegations of inappropriate touching

       by B.W. and A.W. started coming up again. During a third visit, Robinson

       observed people in Mother’s home as she walked to the door, but she did not

       see the individuals after Mother let her inside the home because Mother “hid

       them in her bedroom . . . to make it seem like no one was there.” Id. at 43.

       Mother knew that no one was supposed to be present during her unsupervised

       visits. When other people were present, Robinson found it necessary to stay for

       the remainder of the visit.


[12]   Robinson testified that at times, Mother displayed the ability to parent the

       Children on her own, but that she would then regress. Overall, Robinson

       characterized Mother’s progress as “back and forth” and opined that if Mother

       were given additional time, it would “continue to be a back and forth process.”

       Id. at 44.


[13]   In August 2018, Stacy Batts, a visitation facilitator and homemaker parent aide

       with Aspiring Transformations, began working with Mother a couple times a

       week. Initially, they set parenting and structure goals to strengthen the

       parenting bond between Mother and Child. Batts noted that Mother and Child

       had bonded and that Child was always excited to see her. Of concern to Batts

       was that Mother engaged in a permissive style of parenting, meaning that she

       allowed the Children to manage her and manage themselves, despite their

       young ages. She observed that B.W. and A.W. hit and kick Mother and that

       they would put their hands down their pants. During one specific incident,

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-19 | July 8, 2019   Page 7 of 21
       A.W. sat on Mother’s lap and fondled Mother’s breast. Batts had to address the

       behavior and explain to the girls the difference between a good touch and a bad

       touch.


[14]   Batts also noted that while being observed, Mother tended to model parenting

       techniques they had worked on, but that if Mother did not think she was being

       watched, she would resort to her permissive parenting style. Batts testified that

       “[a] lot of times” children who are parented in this way “dominate[] the

       relationship” and “struggle with trust of the parents” because they lack a sense

       of stability. Id. at 27. Although Mother arrived to her visits prepared with

       adequate food and appropriate toys and interacted with Child, Batts believed

       that Mother had made no progress in terms of her ability to parent Child. Batts

       stated, “it would concern me to have her by herself with her kids.” Id. at 35.


[15]   Batts testified that she had safety concerns if Child were placed in Mother’s care

       because Mother continued to struggle “in making appropriate parenting

       choices.” Id. at 29-30. She opined that “without a watchful eye over [Mother],

       we would see her in the system again.” Id. at 28. When questioned about

       statements in her “report” that she had no safety concerns, Batts explained that

       she had no safety concerns given the controlled setting of the visit. Id. at 35.

       Batts never recommended that Mother’s visits with Child be unsupervised.


[16]   Guardian ad Litem (GAL) Jennifer Ankney was assigned to Mother at the start

       of the CHINS proceedings and has served in that capacity throughout the

       termination proceedings. GAL Ankney observed visits between Mother and


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-19 | July 8, 2019   Page 8 of 21
       the Children and characterized them as “chaotic”. Id. at 61. In her opinion

       Child’s well-being would be threatened if he were returned to Mother’s care

       because Mother lacks “the simplest of natural instincts of … being a parent”.

       Id. at 73-74. She noted that Mother “seems to lack the ability to maintain or

       retain parenting education that . . . she’s been provided. It’s very difficult for

       her to parent all three children at the same time.” Id. at 63. She was concerned

       that Mother had made no progress in her ability to parent over the course of

       two years and that as Child gets older, Mother will not know how to handle a

       situation without “constant one on one prompting and redirection” provided by

       service providers. Id. at 67. Given that the case has been ongoing for over two

       years, GAL Ankney testified that termination of Mother’s parental rights was in

       Child’s best interests so that he would not continue to “languish . . . while we’re

       trying to see . . . if [Mother] can move forward.” Id. at 70.


[17]   Michell Walkey-Thornburgh is a therapist for B.W. and A.W. and had the

       opportunity to observe a visit between Mother and the Children in July 2018.

       She characterized the visit as “chaos,” with the Children running around,

       hitting each other, kicking Mother, and being disrespectful. Id. at 55. She

       observed B.W. lashing out at Mother and saw Child repeatedly hitting A.W. in

       the face. She noted that Mother was unable to control the situation and that it

       created “a very unsafe environment.” Id. at 55. At the time of the termination

       hearing, Mother was having visits with each child individually due to her

       inability to control them and the situation when they were together.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-19 | July 8, 2019   Page 9 of 21
[18]   Mother testified that she suffers from a mild intellectual disability caused by

       losing oxygen when she was younger. Mother recognizes that she may be

       “slow” as compared to the average person but asserts that she is able to

       understand how to parent and discipline the Children. Id. at 7. Mother was

       employed for a short time but was unemployed at the time of the termination

       hearing. Mother resides in an apartment in Franklin and receives

       approximately $750 a month in disability benefits. Prior to DCS involvement,

       Mother recognized that she was struggling with stress and, on her own, sought

       help from Mary Beth Mahan, a licensed mental health counselor and a licensed

       clinical addiction counselor. Mahan worked with Mother on dealing with

       stress and better parenting. Mahan saw Mother on and off throughout DCS’s

       involvement. Mahan was of the opinion that Mother had the ability to care for

       Child on her own. After having partially observed ten to twelve of Mother’s

       supervised visits, Mahan testified that she has “no concerns,” safety or

       otherwise, with Child being in Mother’s care. Id. at 90.


[19]   At the conclusion of the evidence, the court took the matter under advisement.

       On December 4, 2018, the court entered its order terminating Mother’s parental

       rights with regard to Child. 5 Mother now appeals. Additional facts will be

       provided as necessary.




       5
         The trial court terminated Father’s parental rights on November 13, 2018. Father does not participate in
       this appeal.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-19 | July 8, 2019                      Page 10 of 21
                                            Discussion & Decision


                                          1. Exclusion of Evidence


[20]   Mother argues that the court abused its discretion by prohibiting her from

       introducing evidence she claims was “highly probative of her fitness as a

       parent.” Appellant’s Brief at 15. Specifically, prior to the termination hearing,

       Mother sought to offer three exhibits, which were visitation reports written by

       Batts, Mother’s most recent visitation supervisor. DCS objected to the reports

       on grounds that they were “uncertified, hearsay.” Transcript Vol. II at 6. The

       court found that the documents were hearsay and ruled that they “will not be

       admitted.” Id. At that time, Mother offered no alternative basis for

       admissibility of the documents. On appeal, Mother argues that her proffered

       exhibits were admissible under several different theories, including statement of

       a party opponent, pursuant to CHINS statutes, and out of fundamental fairness.

       She contends that exclusion of such evidence impacted her substantial rights.


[21]   “In order to properly preserve an issue on appeal, a party must, at a minimum,

       ‘show that it gave the trial court a bona fide opportunity to pass upon the merits

       of the claim before seeking an opinion on appeal.’” In re B.R., 875 N.E.2d 369,

       373 (Ind. Ct. App. 2007) (quoting Cavens v. Zaberdac, 849 N.E.2d 526, 533 (Ind.

       2006)), trans. denied. Thus, issues not raised before the trial court are waived on

       appeal. Id. Mother did not present to the trial court the arguments she makes

       on appeal with regard to the admissibility of her proffered exhibits. Mother has

       therefore waived this issue for our review. See Baxendale v. Raich, 878 N.E.2d


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-19 | July 8, 2019   Page 11 of 21
       1252, 1258 (Ind. 2008) (when there is “no showing what the anticipated

       evidence would have been,” an argument for admission of evidence is

       precluded on appeal).


                                                  2. Sufficiency


[22]   In challenging the court’s termination order, Mother first argues that the court’s

       findings are insufficient because the court—in Findings 13, 17, 18, and 22—

       merely recited the testimony presented at the hearing. The challenged findings

       provide:


               13.      The major concern of the IDCS and Guardian ad Litem is
                        [Mother]’s ability to adequately and safely parent a child
                        due to her comprehension problems.


                                                        ***


               17.      Tenea Robinson worked with [Mother] while supervising
                        parenting time from May of 2017 to May of 2018. Given
                        the length of time and help given, with a lack of success,
                        Ms. Robinson finds it questionable if [Mother] would be
                        able to parent by herself.


               18.      Parenting aid and visit supervisor Stacy Batts, who worked
                        with [Mother] into August of 2018, has not seen anything
                        that would lead her to believe that [Mother]’s parenting
                        would work with [Child] or any of the children, and they
                        could be placed in danger.


                                                        ***



       Court of Appeals of Indiana | Memorandum Decision 19A-JT-19 | July 8, 2019   Page 12 of 21
               22.      During the CHINS proceeding, [Mother] was given the
                        opportunity to have at least fifteen child and family team
                        meetings at which time she was observed as struggling to
                        understand information and being unable to summarize
                        information provided.


       Appellant’s Appendix Vol. II at 58-59.


[23]   The court is statutorily required to “enter findings of fact that support”

       termination of the parent-child relationship. Ind. Code § 31-35-2-8(c). We have

       held that “[a] court . . . does not find something to be a fact by merely reciting

       that a witness testified to X, Y, or Z. Rather, the trier of fact must find that

       what the witness testified to is the fact.” Moore v. Jasper Cty. Dep’t of Child Servs.,

       894 N.E.2d 218, 224 (Ind. Ct. App. 2008) (quoting In re T.J.F., 798 N.E.2d 867,

       874 (Ind. Ct. App. 2003)). The trial court’s findings, set forth above, are not a

       mere recitation of testimony presented at the hearing. It can be inferred from

       the court’s findings that the court adopted the testimony of the witnesses.

       There is no error in this regard.


[24]   Mother also argues that several of the court’s findings as not being supported by

       the evidence. Mother first challenges Finding 26, which provides:


               26.      On March 5, 2018, the CHINS Court changed [Child]’s
                        plan for permanency to adoption with the Court finding,
                        in-part, that [Mother] still needed consistent prompting
                        and reminders for basic parental needs.


       Appellant’s Appendix Vol. II at 59. Mother asserts that this finding cannot

       support termination because it is based on a finding in the CHINS action,

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-19 | July 8, 2019    Page 13 of 21
       which has a lower burden of proof. Mother’s challenge in this respect is

       unavailing. In Finding 26, the court simply stated when and why the

       permanency plan was changed to adoption. Further, the permanency order

       was admitted as an exhibit without any objection from Mother.


[25]   Mother also claims that the evidence does not support Finding 19—in which

       the trial court found: “Due to the chaos that erupted during parenting time,

       [Mother] now has sessions with [Child] separately.” Id. We disagree. GAL

       Ankney and Walkey-Thornburgh both testified as to the chaos that occurred

       during Mother’s visits with the Children. FCM Lee also testified that because

       of Mother’s inability to control the Children when they were all together,

       Mother’s visits were changed so that she could visit each child separately. The

       court’s Finding 19 is supported by the evidence.


[26]   Finally, Mother challenges Finding 23 and Finding 25 as not supported by clear

       and convincing evidence. Specifically, with regard to the former, the court

       found that “[s]afety concerns extend to who [Mother] would allow around

       [Child], and [Mother]’s ability to understand why certain individuals would

       present as safety concerns.” Id. As set forth above, there was testimony about

       safety concerns that arose when, during her unsupervised visits, Mother

       permitted an unidentified man to be around Child and that Mother also had

       others in her home when Child was present.


[27]   In Finding 25, the court found that Mother “does not believe she needs services

       but also believes she needs another year to reunify with [Child].” Id. We read


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-19 | July 8, 2019   Page 14 of 21
       such as being consistent with Mother’s testimony, wherein she stated that she

       wanted to prove to DCS that she could be a better parent. Finding 23 and

       Finding 25 are supported by evidence in the record.


[28]   Mother next argues that the statutory elements to terminate Mother’s parental

       rights to Child were not established by clear and convincing evidence. When

       reviewing the termination of parental rights, we will not reweigh the evidence

       or judge the credibility of the witnesses. In re D.D., 804 N.E.2d 258, 265 (Ind.

       Ct. App. 2004), trans. denied. Instead, we consider only the evidence and

       reasonable inferences most favorable to the judgment. Id. In deference to the

       trial court’s unique position to assess the evidence, we will set aside its

       judgment terminating a parent-child relationship only if it is clearly erroneous.

       In re L.S., 717 N.E.2d 204, 208 (Ind. Ct. App. 1999), trans. denied. Thus, if the

       evidence and inferences support the decision, we must affirm. Id.


[29]   Before an involuntary termination of parental rights may occur in Indiana, DCS

       is required to allege and prove by clear and convincing evidence, among other

       things:


               (B) that one (1) of the following is true:


                        (i) There is a reasonable probability that the conditions
                        that resulted in the child’s removal or the reasons for
                        placement outside the home of the parents will not be
                        remedied.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-19 | July 8, 2019   Page 15 of 21
                        (ii) There is a reasonable probability that the continuation
                        of the parent-child relationship poses a threat to the well-
                        being of the child.


                        (iii) The child has, on two (2) separate occasions, been
                        adjudicated a child in need of services[.]


       Ind. Code § 31-35-2-4(b)(2)(B). DCS must also prove by clear and convincing

       evidence that termination is in the best interests of the child. I.C. § 31-35-2-

       4(b)(2)(C).


[30]   Mother challenges the court’s findings as to subsection (b)(2)(B)(i) and (ii). We

       note that DCS was required to establish only one of the three requirements of

       I.C. § 31-35-2-4(b)(2)(B) by clear and convincing evidence before the court

       could terminate parental rights. See In re L.V.N., 799 N.E.2d 63, 69 (Ind. Ct.

       App. 2003). We focus our inquiry on the trial court’s conclusion under

       subsection (b)(2)(B)(i)—that is, whether a reasonable probability exists that the

       conditions resulting in Child’s removal and continued placement outside the

       home will not be remedied.


[31]   In making this determination the trial court must judge a parent’s fitness to care

       for her child at the time of the termination hearing, taking into consideration

       evidence of changed conditions. A.B. v. Ind. Dep’t of Child Servs., 61 N.E.3d
1182, 1189 (Ind. Ct. App. 2016). The court may also consider the parent’s

       response to the services offered through DCS. Lang v. Starke Cty. Office of Family

       & Children, 861 N.E.2d 366, 372 (Ind. Ct. App. 2007), trans. denied.



       Court of Appeals of Indiana | Memorandum Decision 19A-JT-19 | July 8, 2019   Page 16 of 21
[32]   Each DCS service provider testified that Mother had made no progress and that

       she continues to struggle with her ability to safely parent Child. They all

       expressed concern for Child’s safety if he were to be returned to Mother’s care.

       According to FCM Lee, Mother has not made any progress in terms of her

       ability to parent Child, despite over two years of services. FCM Lee expressed

       concern that Mother would not be able to meet Child’s needs without constant

       oversight of service providers and that she did not believe Mother was capable

       of making the needed progress if offered additional services. Batts, who noted

       some positive aspects of Mother’s relationship with Child, was concerned for

       Mother to be alone with Child and that “without a watchful eye over [Mother],

       we would see her in the system again.” Transcript Vol. II at 28. GAL Ankney

       testified that she feared for Child’s safety because of Mother’s inability to parent

       Child. GAL Ankney perhaps best described Mother’s lack of parenting skills

       when she testified that Mother lacks “the simplest of natural instincts of …

       being a parent.” Id. at 73-74. Service providers also expressed concerns that

       Mother would not be able to provide Child with adequate supervision, that she

       would allow inappropriate people to be around Child, and that she would not

       be able to provide for his most basic needs. During visits, Mother needed

       prompting and constant reminders to parent Child.


[33]   Mother argues that the court should have considered her ability to parent only

       Child, taking B.W. and A.W. out of the equation. The majority of Mother’s

       visitations were with all three children. Several service providers testified that

       Mother could not handle all three children at one time and that the visitations


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-19 | July 8, 2019   Page 17 of 21
       were often chaotic. Even if Child was the sole child in Mother’s care, the

       service providers’ concerns about Mother’s inability to parent Child remain.

       She is incapable of making appropriate parenting decisions to provide stability

       and safety for Child. In its effort to reunify Mother with Child, DCS conducted

       extra team meetings and service providers came up with alternative measures to

       help Mother parent Child. None of these efforts proved successful, however, as

       Mother continued to need reminding and prompting in terms of parenting

       Child after more than two years of services.


[34]   Mother also argues that the court should have given more consideration in her

       favor to the fact that she voluntarily sought and participated in counseling

       services. Mother is to be commended for her efforts to seek out counseling, but

       her argument in this regard is simply a request for this court to reweigh the

       evidence, which we will not do.


[35]   Based on the evidence presented at the termination hearing, the court found:

       “[Mother] has had two years of services, but due to an unfortunate inability to

       grasp and remember parenting skills, she has made little progress in being able

       to safely and adequately parent. [Child]’s needs will continue to change as he

       ages.” Appellant’s Appendix Vol. II at 59. This finding is supported by the

       evidence and supports the trial court’s conclusion that there is a reasonable

       probability Mother will not remedy the conditions resulting in Child’s

       continued placement outside the home.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-19 | July 8, 2019   Page 18 of 21
[36]   Mother also argues that the trial court’s conclusion that termination of her

       parental rights was in Child’s best interests is not supported by clear and

       convincing evidence. In determining whether termination of parental rights is

       in the best interests of a child, the trial court is required to look beyond the

       factors identified by DCS and consider the totality of the evidence. In re J.C.,

       994 N.E.2d 278, 290 (Ind. Ct. App. 2013). In so doing, the trial court must

       subordinate the interest of the parent to those of the child, and the court need

       not wait until a child is irreversibly harmed before terminating the parent-child

       relationship. McBride v. Monroe Cty. Office of Family & Children, 798 N.E.2d 185,

       199 (Ind. Ct. App. 2003). Our Supreme Court has explained that

       “[p]ermanency is a central consideration in determining the best interests of a

       child.” In re G.Y., 904 N.E.2d 1257, 1265 (Ind. 2009).


[37]   We have held that “the recommendations of the case manager and court-

       appointed advocate to terminate parental rights, in addition to evidence that the

       conditions resulting in removal will not be remedied, is sufficient to show by

       clear and convincing evidence that termination is in the child’s best interests.”

       In re J.S., 906 N.E.2d 226, 236 (Ind. Ct. App. 2009). Here, FCM Lee and GAL

       Ankney both recommended termination of Mother’s parental rights to Child.

       Both service providers were of the opinion that Mother had made no progress

       in terms of her ability to parent Child in over two years, and therefore, Child’s

       need for permanency was now the central consideration. This is sufficient to

       support the court’s conclusion that termination is in Child’s best interests.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-19 | July 8, 2019   Page 19 of 21
[38]   We recognize that the traditional right of parents to “establish a home and raise

       their children is protected by the Fourteenth Amendment of the United States

       Constitution.” In re M.B., 666 N.E.2d 73, 76 (Ind. Ct. App. 1996), trans. denied.

       Although parental rights are of constitutional dimension, the law provides for

       the termination of these rights when parents are unable or unwilling to meet

       their parental responsibilities. In re R.H., 892 N.E.2d 144, 149 (Ind. Ct. App.

       2008). In addition, a court must subordinate the interests of the parents to those

       of the child when evaluating the circumstances surrounding the termination. In

       re K.S., 750 N.E.2d 832, 836 (Ind. Ct. App. 2001). The purpose of terminating

       parental rights is not to punish the parents, but to protect their children. Id. We

       have no doubt that there is a bond between Mother and Child, and we

       recognize that Mother has participated in the court-ordered services. However,

       Mother has been unable to successfully demonstrate an ability to safely parent

       Child.


[39]   Contrary to Mother’s assertion, termination was not simply based on Mother’s

       parenting style in a generic sense. While some service providers described

       Mother as having a permissive parenting style, the service providers consistently

       expressed concern that Mother is incapable of parenting Child and providing a

       safe environment.


[40]   The trial court listened to the testimony of all witnesses, observed their

       demeanor, and judged their credibility. As a reviewing court we must give

       proper deference to the trial court. In re T.F., 743 N.E.2d 766, 776 (Ind. Ct.

       App. 2001), trans. denied. Based on the totality of the evidence, we conclude

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-19 | July 8, 2019   Page 20 of 21
that the evidence supports the trial court’s determination that termination of

Mother’s parental rights was in Child’s best interests.


Judgment affirmed.


Kirsch, J. and Vaidik C.J., concur.




Court of Appeals of Indiana | Memorandum Decision 19A-JT-19 | July 8, 2019   Page 21 of 21